— In a proceeding pursuant to Workers’ Compensation Law § 29 (5) for court approval of a settlement of a personal injury action, City of New York-Workers’ Compensation Division appeals from (1) an order of the Supreme Court, Kings County (Battaglia, J.), dated October 19, 2007, which denied its motion to vacate an order of the same court dated April 25, 2007 granting the petitioner’s application for approval of the prior settlement, and (2) an order of the same court dated January 22, 2008 which denied its motion for leave to reargue.
Ordered that the appeal from the order dated January 22, *4772008 is dismissed, as no appeal lies from an order denying reargument; and it is further,
Ordered that the order dated October 19, 2007 is affirmed; and it is further,
Ordered that one bill of costs is awarded to the petitioner.
The Supreme Court correctly determined that the appellant, City of New York-Workers’ Compensation Division (hereinafter the City), failed to demonstrate the merit of its position, so that relief pursuant to CPLR 5015 (a) (1) was properly denied (see e.g. Foxworth v Jenkins, 48 AD3d 1261 [2008]).
The City’s remaining contentions are without merit. Mastro, J.E, Angiolillo, Garni and Eng, JJ., concur.